IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,   : No. 497 MAL 2015
                                :
              Respondent        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
KENNETH BENJAMIN BOTKE,         :
                                :
              Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,   : No. 498 MAL 2015
                                :
              Respondent        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
KENNETH BENJAMIN BOTKE,         :
                                :
              Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,   : No. 499 MAL 2015
                                :
              Respondent        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
KENNETH BENJAMIN BOTKE,         :
                                :
              Petitioner        :


                             ORDER



PER CURIAM
      AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




               [497 MAL 2015, 498 MAL 2015 and 499 MAL 2015] - 2